To compel respondent to issue an attachment against a witness for contempt.
Order to show cause denied May 5, 1891.
One (Hidden was the patentee of a certain machine used by relator, and was instrumental in organizing the corporation. In consideration of certain stock he entered into an agreement to assign to relator his invention and all improvements he might thereafter make during his connection Avith the company. After that connection had ceased, (Hidden applied for letters patent on certain improvements, and relator filed a bill to compel an assignment of the patent of such improvements, claiming that the improvement was made before he had severed his connection with the company.
Testimony Avas being taken before a commissioner, and (Hidden refused to answer centain questions relating to the alleged new device, and the respondent refused to compel the witness to disclose the nature of his invention.